06/04/2021
                 IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                         June 3, 2021

           FLORA GORDON v. CHERIE FELPS HARWOOD ET AL.

                   Appeal from the Circuit Court for Hamilton County
                    No. 15C371 Ward Jeffrey Hollingsworth, Judge
                        ___________________________________

                             No. E2021-00459-COA-R3-CV
                         ___________________________________


The notice of appeal filed by the appellant, Flora Gordon, stated that the appellant was
appealing the judgment entered on April 1, 2021. Because the order appealed from does
not constitute a final appealable judgment, this Court lacks jurisdiction to consider this
appeal.

                           Tenn. R. App. P. 3; Appeal Dismissed

JOHN W. MCCLARTY, J.; THOMAS R. FRIERSON, II, J.; AND KRISTI M. DAVIS, J.

Flora Jeanne Gordon, Chattanooga, Tennessee, pro se appellant.

C. Douglas Dooley, Chattanooga, Tennessee, for the appellee, Anilate Pest Services, LLC.

William J. Rieder, Chattanooga, Tennessee, for the appellees, Cherie Felps Harwood, John
Alonzo Felts, and Betty J. Felts Revocable Living Trust Agreement.

                                MEMORANDUM OPINION1

      Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be

      1
          Rule 10 of the Rules of the Court of Appeals provides:

              This Court, with the concurrence of all judges participating in the case, may
      affirm, reverse or modify the actions of the trial court by memorandum opinion
      when a formal opinion would have no precedential value. When a case is decided
      by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
      shall not be published, and shall not be cited or relied on for any reason in any
      unrelated case.
dismissed for lack of subject matter jurisdiction after it became clear that there was no final
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”).

       The appellant responded to our show cause order, but failed to show that a final
judgment had been entered. The appellee, Anilate Pest Services, LLC, responded to the
appellant’s response and moved to dismiss this appeal for lack of a final judgment.

       The order appealed from does not appear to be a final appealable judgment because
it granted summary judgment only as to the claims against Anilate Pest Services, LLC.
The order denied summary judgment as to the other defendants and stated that claims
remain pending against Cherie Felps Harwood, John Alonzo Felts, and Betty J. Felts
Revocable Living Trust Agreement.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). Because the order appealed from does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed. Costs on appeal are taxed to the appellant, Flora Jeanne Gordon, for
which execution may issue.

                                                          PER CURIAM




                                             -2-